     Case 1:18-cv-01230-NONE-EPG Document 108 Filed 09/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11     FRANK E. PETERS,                                 Case No. 1:18-cv-01230-NONE-EPG (PC)

12                         Plaintiff,
                                                        ORDER SETTING TELEPHONIC PRE-
13            v.                                        SETTLEMENT CONFERENCE AND
                                                        SETTLEMENT CONFERENCE
14     NORRIS HOLLIE, et al.,                           PROCEDURES

15                         Defendants.
16

17           This matter is set for a settlement conference before the undersigned on January 18, 2022,

18    at 10:00 a.m. (Doc. 107.) The Court herein sets a telephonic pre-settlement conference and

19    conference-related procedures.

20           Accordingly, the Court ORDERS:

21           1. The Court SETS a telephonic pre-settlement conference for January 12, 2022, at 1:30

22                 p.m. before the undersigned to discuss whether the settlement conference will be

23                 productive. Defense counsel shall arrange for Plaintiff’s participation. The parties

24                 shall dial 1-888-557-8511 and enter access code 6208204# for the telephonic

25                 conference.

26           2. The settlement conference on January 18, 2022, will be conducted over Zoom.

27                 Defense counsel shall arrange for Plaintiff’s participation. Prior to the conference,

28                 defense counsel shall contact the undersigned’s courtroom deputy at
     Case 1:18-cv-01230-NONE-EPG Document 108 Filed 09/21/21 Page 2 of 3


 1             wkusamura@caed.uscourts.gov for the Zoom videoconference connection

 2             information. The Court will issue a writ of habeas corpus ad testificandum to allow

 3             for Plaintiff’s participation, as appropriate.

 4          3. Each party or a representative with full authority to negotiate and enter into a binding

 5             settlement agreement shall participate in the conference. The failure of any counsel,

 6             party, or authorized person subject to this order to participate in the conference may

 7             result in the imposition of sanctions.

 8          4. Consideration of settlement is a serious matter that requires thorough preparation prior

 9             to the settlement conference. Participants in the conference must be prepared to
10             discuss the claims, defenses, and damages.

11          5. The parties shall engage in informal settlement negotiations as follows:

12             No later than December 7, 2021, Plaintiff shall submit to Defendants, by mail, a
13             written itemization of damages and a meaningful settlement demand, including a brief
14             explanation of why such settlement is appropriate, which should not exceed 5 pages.
15
               No later than December 21, 2021, Defendants shall respond, by mail or telephone,
16
               with an acceptance of Plaintiff’s offer or a meaningful counteroffer, including a brief
17
               explanation of why such settlement is appropriate.
18
               If settlement is achieved, the parties shall file a Notice of Settlement as required by
19
20             Local Rule 160.

21          6. If settlement is not achieved informally, the parties shall submit confidential

22             settlement conference statements no later than January 4, 2022. Defendants shall

23             email their statement to skoorders@caed.uscourts.gov. Plaintiff shall mail his

24             statement, clearly captioned “Confidential Settlement Conference Statement,” to

25             United States District Court, Attn: Magistrate Judge Sheila K. Oberto, 2500 Tulare

26             Street, Room 1501, Fresno, CA 93721.
27             Once the parties have submitted their statements, they shall file a “Notice of
28             Submission of Confidential Settlement Conference Statement” with the court. The
                                                        2
     Case 1:18-cv-01230-NONE-EPG Document 108 Filed 09/21/21 Page 3 of 3


 1                confidential settlement conference statements themselves should not be filed with the

 2                court nor served on the opposing party.

 3             7. The confidential settlement conference statements should be no longer than 5 pages in
 4                length and include:
 5                a. A brief summary of the facts of the case;
 6                b. A brief summary of the claims and defenses of the case, i.e., the statutory,
 7                    constitutional, or other grounds upon which the claims are founded;
 8
                  c. A forthright discussion of the strengths and weaknesses of the case and an
 9                    evaluation of the likelihood of prevailing on the claims or defenses, from the
10                    party’s perspective, and a description of the major issues in dispute;
11                d. An estimate of the party’s expected costs and time to be expended for further
12                    pretrial matters and trial;
13                e. A summary of past settlement discussions, including the informal settlement
14                    negotiations required above; a statement of the party’s current position on
15                    settlement, including the amount the party would offer and accept to settle (in
16                    specific dollar amounts); and a statement of the party’s expectations for settlement
17                    discussions;
18                f. A list of the individuals who will be attending the conference on the party’s behalf,
19                    including names and, if appropriate, titles; and,
20                g. If a party intends to discuss the settlement of any other actions or claims not raised
21                    in this suit, a brief description of each action or claim, including case number(s), as
22                    applicable.
23

24    IT IS SO ORDERED.

25    Dated:     September 21, 2021                               /s/ Sheila K. Oberto                  .
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28

                                                          3
